Citation Nr: 1103705	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include schizoaffective and bipolar disorders.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 until July 1978 and 
from August 1980 until May 1982.

This matter initially came before the Board of Veterans' Appeals 
(BVA or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO, among 
other things, denied the Veteran's claim for entitlement to 
service connection for a psychiatric disorder, to include 
schizoaffective and bipolar disorders.

In April 2009, the Board remanded the claim for additional 
development.

For the reasons discussed below, the claim for entitlement to 
service connection for a psychiatric disorder, to include 
schizoaffective and bipolar disorders, is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for a 
psychiatric disorder, to include schizoaffective and bipolar 
disorders.  In March 2007 he underwent VA examination and was 
diagnosed with both personality and schizoaffective disorders.  
The examiner concluded that the Veteran's personality disorder 
was manifested while on active duty, but that his schizoaffective 
disorder did not manifest itself until years after service.  As 
explained in the Board's April 2009 remand, this opinion does not 
provide an adequate basis on which the Board can render a 
decision on the Veteran's claim, as the issue before VA is not 
solely whether a personality disorder or schizoaffective disorder 
was manifested during service.

While schizoaffective disorder (a psychosis) is a chronic disease 
for which service connection must be granted if it manifests 
within the one-year presumptive period, see 38 C.F.R. § 3.307, 
3.309, or if it manifests in service and the same disease 
manifests after service, see 38 C.F.R. § 3.303(b), service 
connection may also be warranted where schizoaffective disorder 
is diagnosed after the one year presumptive period if all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).  Consequently, the fact that schizoaffective disorder 
manifested many years after service, while relevant, is not 
dispositive.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Congenital and developmental abnormalities, such as a personality 
disorder, are not considered "diseases or injuries" under the 
applicable legislation and hence do not constitute disabilities 
for VA compensation purposes.  However, service connection may be 
granted for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).

The March 2007 VA examination was inadequate because the examiner 
did not indicate whether the Veteran's schizoaffective disorder 
was related to service, or whether the schizoaffective disorder 
was due to aggravation of the Veteran's personality disorder by 
superimposed disease or injury.  A new VA examination was 
therefore ordered in the Board's April 2009 remand pursuant to 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), which provides 
that once VA undertakes the effort to provide an examination, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.

The record indicates that since the time that remand orders were 
issued, the Veteran has become incarcerated, and in August 2009 
the Veteran failed to report for a scheduled VA examination due 
to such incarceration.  In December 2009, the correctional 
facility where the Veteran was incarcerated was contacted and 
asked to provide the Veteran with an examination.  Instructions 
were provided to ensure such an examination would be compliant 
with the Board's remand orders.  A notation indicates that by May 
2010 VA had not received a response to its request.  An attempt 
to contact the facility was made again in April 2010, also 
without response.  An August 2010 report of contact shows that 
the correctional facility would not perform the requested 
examination, and would not transport the Veteran for examination 
at an outside location.

The Board appreciates the efforts of the RO in contacting the 
correctional facility and documenting the correctional facility's 
indication that it would neither perform the requested 
examination nor transport the Veteran for examination at an 
outside location.  However, the Court has made clear and VA's 
Adjudication Manual Rewrite reflects that, even when 
transportation of an incarcerated veteran or examination by 
prison medical providers are not possible, another alternative 
must be considered, specifically, sending a VA or fee-basis 
examiner to the correctional facility to conduct the examination.  
See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); M21-1MR, Part 
III.iv.3.A.11.d.  See also Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (VA is required to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals are 
entitled to the same care and consideration given to their fellow 
Veterans).

Consequently, another remand is required for the RO/AMC to 
attempt to arrange for a VA or a fee-based examiner to the 
correctional facility at which the Veteran is incarcerated to 
conduct the examination.

Accordingly, the claim for entitlement to service connection for 
a psychiatric disorder, to include schizoaffective and bipolar 
disorders, is REMANDED for the following action:

Contact the facility where the Veteran is 
incarcerated and request that arrangements be 
made for a VA examiner or fee-based examiner 
to examine the Veteran at that location.  
Attempts to provide such an examination must 
be documented in the record.

The examination provided is to address the 
nature and etiology of the Veteran's 
psychiatric disability or disabilities.  The 
claims file must be reviewed by the examiner, 
and the examination report should reflect 
that this was done.  The examiner should 
identify all psychiatric disabilities and, 
with respect to each diagnosed disability, 
the physician should offer an opinion 
consistent with sound medical principles as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that such disability is related 
to service.

The examiner should also indicate whether the 
Veteran had a personality disorder in service 
and, if so, whether any current psychiatric 
disability is due to the aggravation of the 
Veteran's personality disorder by 
superimposed disease or injury.

If, upon completion of the above action, the benefit sought 
remains denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

